DAVIDSON, Judge.
This is a conviction for possessing whisky for the purpose of sale in a dry area; the punishment, a fine of $250 and ten days in jail.
The information upon which this conviction rests alleges that the election determining that Walker County was a dry area, within the meaning of the Texas Liquor Control Act, was held on the 3rd day of June, 1954, which was two months after the date it alleged that the offense was committed.
This defect is fatal to the conviction because the information, upon its face, shows that Walker County was not a dry area, as alleged.
The judgment is reversed and the prosecution ordered dismissed.
Opinion approved by the court.